DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 12/28/2022 claims 1, 11, 12,   have been amended, claims 2, 6 have been canceled.

	EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below, to the amended claims 1, 2, 4, 6, 8-10 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 2/28/2022 with Mr. Michael S. Huppert (Attorney for Applicant, Reg. No. 40,268).

Claim 1:	

(Currently Amended)
	A laser beam irradiation apparatus, comprising:
	a plurality of laser devices emitting a plurality of first laser beams, respectively;
	a plurality of optical fibers each comprising an input end and an output end and outputting from the output end a corresponding one of the plurality of first laser beams received on the input end so that a beam diameter of the corresponding one of the plurality of first laser beams increases with a distance from the output end; and

	wherein each of the plurality of the input laser beams overlaps all other first laser beams on the incident face of the optics system, 
	wherein the optics system comprises a light-condensing optics system configured so that the beam diameter of each of the plurality of second laser beams emitted from the light-condensing optics system is minimal on the target face, and
	wherein the optics system is configured so that a distance between a center of each of the plurality of second laser beams and an optical axis of the optics system on a target face defined to be orthogonal to the optical axis is smaller than a beam radius of each of the second laser beams on the target face.

Claim 2: is canceled	

Claim 4: is canceled	

Claim 6: is canceled	

Claim 8-10: are canceled	

Reasons for Allowance 
4.	The following is an examiner's statement of reasons for allowance: 

Claims 3, 5, 7 are also allowable as they directly depend on claim 1.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828